Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	It appears that "of" should be replaced with "are" in [0038] line 6.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 10 is indefinite because it ends abruptly with "wherein optical waveguide material".  Claims 11-17 are indefinite by dependence from claim 10.
	Claim 18 is indefinite because there is insufficient antecedent basis for "the optical circuit" as recited in line 2.  No optical circuit was mentioned earlier in that claim.  Claims 19-21 are indefinite by dependence from claim 18.

Claim Interpretation
	The term "about 10 nm to about 20 nm" is interpreted as meaning 8 nm to 24 nm based on the definition of "about" provided in [0054] of the specification.  The term "ranges from" is interpreted as meaning "has a value within a range from" (i.e. a given coating must have a thickness between 8 nm and 24 nm, but does not necessarily have one portion with a thickness of 8 nm and another portion with a thickness of 24 nm).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10 and 12-13 (as best understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (article in Physica Scripta, February 2020).
Claim 10:  Wang discloses an optical silicon circuit comprising: 
a substrate (SiO2 layer in fig. 1(b)) comprising silicon (the Si in SiO2); 
one or more regions of optical waveguide material (the Si cores) disposed on the substrate; and 
one or more regions of a passivation coating (either one of the SiC or Al2O3 layers) disposed on a top surface and a side surface of the one or more regions of optical waveguide material, wherein thickness of passivation coating ranges from about 10 nm to about 20 nm (the SiC or Al2O3 layers have a thickness of 20 nm or 10 nm respectively, see caption of fig. 2 and the first paragraph of Section 3.3) 
Claim 12:  The passivation coating comprises a silicon nitride, a metal oxide, a metal nitride, or a silicon oxynitride (a metal oxide in the case of the Al2O3 layer).
Claim 13:  The optical waveguide material is etched to define one or more cavities (the slot between the cores is a cavity).

Claims 1-2, 5-7, 10, 13, 15-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0107357 A1.
	Claim 1:  '357 discloses a method for passivating a waveguide of an optical circuit comprising: 
etching a suspended waveguide (labeled "waveguide" in the annotated copy of fig. 5J below) in the optical circuit (the etching includes at least defining the lateral sides of the waveguide in going from fig. 5F to fig. 5H, and then etching the cavity under it to suspend it in going from fig. 5I to fig. 5J); the suspended waveguide having a top surface, a bottom surface, and side surfaces; and 

    PNG
    media_image1.png
    288
    504
    media_image1.png
    Greyscale
 
annotated fig. 5J from US 2015/0107357 A1
covering the top surface and side surfaces of the suspended waveguide with a passivation coating 76 (resulting in the state shown in fig. 5I) having a thickness that ranges from between about 10 nm to about 20 nm (10 nm, [0135]).  Although '357 does not characterize the labeled portion as a waveguide, it includes a relatively high refractive index material (the Si from layer 74) surrounded by a relatively low refractive index material (the SiO2 from layers 64 and 76), and thus is capable of conducting light along an axis into or out of the plane of the page).
	Claim 2:  The method further comprises removing one or more coatings from a portion of the optical circuit (e.g. coating 64 of fig. 5C is removed from a portion of the optical circuit when going from fig. 5G to fig. 5H).
	Claim 5:  The optical circuit comprises a stack of a plurality of layers, wherein one of the layers is silicon substrate 62 (fig. 5C) having a top surface and a bottom surface.  
	Claim 6:  The method further comprises removing a portion of the top surface of the silicon substrate to define a cavity below the suspended waveguide (when going from fig. 5I to fig. 5J), wherein the suspended waveguide comprises SiO2 (at least layers 64 and 76 which form the cladding of the waveguide).
	Claim 7:  The method further comprises removing a portion of the bottom surface of the silicon substrate to define a cavity (as shown in fig. 5J, the cavity extends through the entire thickness of substrate 62, so it involves removal of part of the bottom surface as well as the top surface mentioned above with regard to claim 6).

	Claim 10 (as best understood):  '357 discloses an optical silicon circuit comprising: 
a substrate 54 comprising silicon (fig. 5B, [0120]); 
one or more regions of optical waveguide material (included in waveguide 56) disposed on the substrate; and 
one or more regions of a passivation coating 60 disposed on a top surface and a side surface of the one or more regions of optical waveguide material, wherein thickness of passivation coating ranges from about 10 nm to about 20 nm (10 nm, [0125]) 
Claim 13:  Optical waveguide material is etched to define one or more cavities (e.g. gaps between 56 and 58 and the unnumbered object between those in fig. 5A).  
Claim 15:  The optical silicon circuit further comprises one or more silicon nitride waveguides disposed in the optical waveguide material (the waveguides could be made from silicon nitride as stated in [0116]).
Claim 16:  The substrate is silicon-on-insulator wafer having a top surface and a bottom surface ([0119]-[0120]).  
	Claims 18-19 (as best understood):  The process mentioned above with regard to claims 1 and 2 creates the recited product.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9-12, 14, 16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0158635 A1.
Claim 1:  '635 discloses a method for passivating a waveguide of an optical circuit comprising: 
etching a suspended waveguide 11 in the optical circuit (fig. 2; the waveguide is formed by various etching steps depicted in conjunction with at least figs. 3B, 4B, 5B, 6B and [0122]-[0125]); the suspended waveguide having a top surface, a bottom surface, and side surfaces; and 
covering the top surface and side surfaces of the suspended waveguide with a passivation coating (the "protective film" described in [0125] and [0092]-[0100]; such film may be formed around the entire surface of the core as described in [0099]-[0100]).
'635 does not mention a specific embodiment in which the passivation coating has a thickness between about 10 nm to about 20 nm.  However, [0125] and [0093] state that the thickness can be between 1 nm and 20 nm, which overlaps the recited range and is sufficient to establish a prima facie case obviousness (MPEP 2144.05(I)).  Furthermore, a person of ordinary skill in the art would have recognized the passivation coating thickness as a result-effective variable since '635 teaches that it should be thick enough to suppress formation of an oxide film but thin enough to avoid inhibiting interaction between an evanescent wave and a material to be sensed ([0094], [0125]).  It has been held that optimization of result-effective variables is obvious (MPEP 2144.05(II)).  Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claim 1 to determine an optimum thickness for the passivation layer in a given instance of the '635 device.
Claim 2:  The method further comprises removing one or more coatings from a portion of the optical circuit.  As an example, mask layer M1 described in [0123]-[0124] and shown in fig. 5B is a coating which is eventually removed as described in [0125].
Claim 3:  The passivation coating is Si3N4 ([0093], [0096], [0100]).
	Claim 5:  The optical circuit comprises a stack of a plurality of layers, wherein one of the layers 15 is silicon substrate having a top surface and a bottom surface.  
	Claim 9:  The passivation coating is a metal oxide, a metal nitride, or a silicon oxynitride (silicon oxynitride is an option mentioned in [0093], [0096], and [0100]).
	Claim 10 (as best understood):  '635 discloses an optical silicon circuit comprising: 
a substrate 15 comprising silicon; 
one or more regions of optical waveguide material 11 disposed on the substrate; and 
one or more regions of a passivation coating disposed on a top surface and a side surface of the one or more regions of optical waveguide material ([0125] and [0092]-[0100]).  To set the thickness of the passivation coating in a range from about 10 nm to about 20 nm would have been obvious to a person of ordinary skill in the art as discussed above with regard to claim 1.  
Claim 11:  The optical silicon circuit of claim 10 wherein the passivation coating comprises Si3N4 ([0093], [0096], [0100]).
Claim 12:  The optical silicon circuit of claim 10 wherein the passivation coating comprises a silicon nitride, a metal oxide, a metal nitride, or a silicon oxynitride (Si3N4 is a silicon nitride, and silicon oxynitride is also contemplated at ([0093], [0096], and [0100]).
Claim 14:  Optical waveguide material (11a in fig. 3B) is etched (fig. 4B) to define a suspended waveguide 11 (figs. 6B and 2).  
Claim 16:  The substrate is silicon-on-insulator wafer having a top surface and a bottom surface (fig. 3B).
Claims 18-21 (as best understood):  The process mentioned above with regard to claims 1-3 and 9 creates the recited product.

Claims 1-3, 5, 8, 10-14, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0837352 A2.
Claim 1:  '352 discloses a method for passivating a waveguide of an optical circuit comprising: 
etching a suspended waveguide 19 in the optical circuit (fig. 2; the results of etching steps to suspend it are shown in figs. 3-5); the suspended waveguide having a top surface, a bottom surface, and side surfaces; and 
covering the top surface and side surfaces of the suspended waveguide with a passivation coating 23 ('352 refers to it as a "buffer layer", the purpose of which is to limit absorption of light by the heater electrode 13 by providing some space between electrode 13 and waveguide 19).
'352 does not identify the thickness of layer 23.  It has been held that optimization of result-effective variables is obvious (MPEP 2144.05(II)).  In this case, a person of ordinary skill in the art would have recognized the thickness of layer 23 is a result-effective variable since it should be thick enough to provide sufficient optical isolation between waveguide 19 and electrode 13 but thin enough to avoid inhibiting the ability of electrode 13 to heat waveguide 19.  Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claim 1 to determine an optimum thickness for the layer 23 in a given instance of the '352 device.
Claim 2:  The method further comprises removing one or more coatings from a portion of the optical circuit (part of 23 is removed from regions 32 as shown in fig. 3).  
Claim 3:  The passivation coating is Si3N4 (col. 3 lns. 55-57).
Claim 5:  The optical circuit comprises a stack of a plurality of layers 20/21/22, wherein one of the layers is silicon substrate 20 having a top surface and a bottom surface.  
Claim 8:  The method further comprises forming a metal heater 13 relative to one or more layers of the suspended waveguide (13 is made from titanium which is a metal, col. 4 lns. 19-25).  
	Claim 10 (as best understood):  '352 discloses an optical silicon circuit comprising: 
a substrate 22 comprising silicon; 
one or more regions (rib 19) of optical waveguide material disposed on the substrate; and 
one or more regions of a passivation coating 23 disposed on a top surface and a side surface of the one or more regions of optical waveguide material.  To set the thickness of the passivation coating in a range from about 10 nm to about 20 nm would have been obvious to a person of ordinary skill in the art as discussed above with regard to claim 1.
Claim 11:  The passivation coating comprises Si3N4 (col. 3 lns. 55-57).
Claim 12:  The passivation coating comprises a silicon nitride, a metal oxide, a metal nitride, or a silicon oxynitride (silicon nitride as noted for claim 11).
Claim 13:  Optical waveguide material (initial layer 22) is etched to define one or more cavities 31 (fig. 2).  
Claim 14:  Optical waveguide material is etched to define a suspended waveguide (figs. 2 and 5 show the suspended state).
Claim 16:  The substrate is silicon-on-insulator wafer (silicon 20 on insulator 21) having a top surface and a bottom surface.  
Claim 17:  A portion of either the top surface or the bottom surface of the silicon-on-insulator wafer has been removed to define one or more cavities 31 (the top surface in this case).  
Claims 18-21 (as best understood):  The process mentioned above with regard to claims 1-3 creates the recited product.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of ancestor claims 1-3.  The applied references do not disclose or suggest the specific method of forming the passivation coating set forth in claim 4, in combination with all the steps of the preceding claims.

Conclusion
	The additional references listed on the attached 892 form are considered generally relevant to the subject matter of this application.

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael Stahl/Primary Examiner, Art Unit 2874